Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on March 26, 2020. It is noted, however, that applicant has not filed a certified copy of the Foreign application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “wherein the at least one delivery vehicle is adapted to receives” it should be “wherein the at least one delivery vehicle is adapted to receive”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “a package delivery management unit adapted to sorting the parcel packages by a corresponding zone based on corresponding route of the parcel packages, wherein the package delivery management unit defines a predetermined meeting junction corresponding to the route of the parcel packages; and a delivery vehicle network having at least one delivery vehicle, wherein the at least one delivery vehicle is adapted to receives the parcel packages from the corresponding zone based on the corresponding route of the parcel packages to drop the parcel packages at the predetermined meeting junction, the at least one delivery vehicle having an authentication module; and at least one gig-worker based computer network communicably coupled to the delivery vehicle network, the at least one gig-worker based computer network having: a plurality of parcel package receivers, wherein the plurality of computing devices is categorized based the types of plurality of parcel package receivers, wherein each identification module or the plurality of parcel package receivers is identifiable by the authentication module, and a gig-worker based management unit having, a priority defining and prioritizing module defining a priority list based on the type of the plurality of parcel package receivers, a communication receiving and sending module configured: to the delivery vehicle network to receive details related to the parcel packages; and send the details related to the parcel packages based on the priority list, wherein the parcel packages are received by a priority parcel package receiver from the plurality of parcel package receivers defined on the priority list at the predetermined meeting junction based on authentication by the authentication module to the identification module or to the plurality of parcel package receivers.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the done by a human using generic computer components under certain methods of organizing human activity (sales and business relations). That is, other than reciting “computing device”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “sorting”, “predefining”, “receiving”, “receiving”, “defining”, “sending”, “authenticating” and “receiving” in the context of this claim encompasses the user to manually distribute parcel packages for delivery. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the following additional elements-  “computing device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 12 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-11 and 13-19, further describe the identified abstract idea. In addition, the limitations of claims 2-3, 9-11 and 16-19 define how parcel packages are delivered which further describes the abstract idea. The generic computer component of claims 4-8 and 13-15 (computing device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the top of the list” in claim 7 and 15 is a relative term which renders the claim indefinite. The term “the top of the list” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 9 and 17 recite the limitation "the safe box" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 9 and 17 the recite “a safe box” and “the safe box”. It is unclear whether all the recited “safe box” are the same or different.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Javidan et al. referred to hereafter as Javidan (U.S. Patent Application Publication No. 2021/0256472).
As to claims 1 and 12, Javidan teaches a system and method comprising:
a package delivery management unit adapted to sorting the parcel packages by a corresponding zone based on corresponding route of the parcel packages, wherein the package delivery management unit defines a predetermined meeting junction corresponding to the route of the parcel packages (para. 34 and 127-128); and 
a delivery vehicle network having at least one delivery vehicle, wherein the at least one delivery vehicle is adapted to receives the parcel packages from the corresponding zone based on the corresponding route of the parcel packages to drop the parcel packages at the predetermined meeting junction, the at least one delivery vehicle having an authentication module (para. 125-128); and 
at least one gig-worker based computer network communicably coupled to the delivery vehicle network, the at least one gig-worker based computer network having: a plurality of computing devices associated with a plurality of parcel package receivers, wherein the plurality of computing devices is categorized based the types of plurality of parcel package receivers, wherein each of the plurality of computing devices comprises an identification module or the plurality of parcel package receivers is identifiable by the authentication module (para. 34, 96-101 and 125-128), and 
a gig-worker based management unit having, a priority defining and prioritizing module defining a priority list of the plurality of computing devices based on the type of the plurality of parcel package receivers (para. 91-92, 96, 100 and 102), 
a communication receiving and sending module configured: to the delivery vehicle network to receive details related to the parcel packages; and to the plurality of computing devices to send the details related to the parcel packages on the plurality of computing devices based on the priority list, wherein the parcel packages are received by a priority parcel package receiver from the plurality of parcel package receivers defined on the priority list at the predetermined meeting junction based on authentication by the authentication module to the identification module or to the plurality of parcel package receivers (para. 105-106, 108 and 121-122).

As to claims 2 and 13, Javidan teaches the system and method of claims 1 and 9 as discussed above.
Javidan further teaches:
the package delivery management unit is configured in a package delivery warehouse, the package delivery warehouse having a specified zone, whereby the parcel packages are grouped to be delivered based on categorization of the parcel packages by the corresponding zone for the corresponding route (para. 105-106 and 108).
As to claim 3, Javidan teaches the system of claim 1 as discussed above.
Javidan further teaches:
the at least one delivery vehicle comprises one or more lockers to receive the parcel packages, wherein each of the one or more lockers includes the authentication module, and wherein the authentication module comprises at least one of a bar code scanner module and a facial or biometric recognition module, and wherein where the authentication module is the facial or biometric recognition module, the plurality of parcel package receivers is identifiable by the authentication module (para. 34).
As to claim 4, Javidan teaches the system of claim 1 as discussed above.
Javidan further teaches:
the identification module in each of the plurality of computing devices comprises one of an encrypted barcode or messages/password-based system, or an App-based module comprising the encrypted barcode or the messages /password-based system (para. 61).
As to claim 5, Javidan teaches the system of claim 1 as discussed above.
Javidan further teaches:
the plurality of computing devices is categorized based the types of plurality of parcel package receivers including buyers, buyer housemates, and one or more gig-workers (para. 105-106 and 108).
As to claims 6 and 14, Javidan teaches the system and method of claims 1 and 9 as discussed above.
Javidan further teaches:
the priority list is defined based on one or more factors including proximity of one of the plurality of parcel package receivers from the predetermined meeting junction, or buyers of the package, or buyer housemate of the package, wherein based on the one or more factors, the priority list is created and messages are sent by the communication receiving and sending module on to the plurality of computing devices (para. 99-100, 102 and 111).
As to claims 7 and 15, Javidan teaches the system and method of claims 1 and 9 as discussed above.
Javidan further teaches:
a first message of the messages by the communication receiving and sending module is sent on to a computing device of the plurality of computing devices corresponding to a parcel package receiver of the plurality of parcel package receivers who is on the top of the priority list, wherein based on acceptance or denial by the parcel package receiver who is on the top of the priority list, the communication receiving and sending module is adapted to send subsequent messages to subsequent parcel package receivers of the plurality of parcel package receivers based on the receive the priority list (para. 100-102).
As to claim 8, Javidan teaches the system of claim 1 as discussed above.
Javidan further teaches:
the identification module of the computing device of the plurality of computing devices corresponding to the parcel package receiver of the plurality of parcel package receivers is configured to send a confirmation of delivery of parcel packages to the gig-worker based management unit (para. 121 and 151).
As to claims 10 and 18, Javidan teaches the system and method of claims 1 and 9 as discussed above.
Javidan further teaches:
the delivery vehicle network is a driverless delivery vehicle network having at least one driverless delivery vehicle (para. 33).
As to claims 11 and 19, Javidan teaches the system and method of claims 1 and 9 as discussed above.
Javidan further teaches:
the delivery vehicle network is a delivery vehicle network having at least one delivery vehicle with a driver (para. 33).
As to claim 16, Javidan teaches the method of claim 12 as discussed above.
Javidan further teaches:
sending a confirmation of delivery of parcel packages to the gig-worker based management unit, wherein the confirmation of delivery of the parcel packages comprises one of sending a photograph of the delivery of the parcel packages or sending a text message of the delivery of the parcel packages by the plurality of parcel package receivers (para. 121 and 151).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Javidan et al. referred to hereafter as Javidan (U.S. Patent Application Publication No. 2021/0256472) in view of Cartwright, (U.S. Patent Application Publication No. 2021/0035063).

As to claims 9 and 17, Javidan teaches the system and method of claims 1 and 9 as discussed above.
Javidan does not teach:
a safe box in front of a house or a flat of an apartment, or a safe box in apartment to delivery of the package in the safe box, wherein the safe box comprises an accessing module to be accessed by the parcel package receiver.
	However, Cartwright teaches:
a safe box in front of a house or a flat of an apartment, or a safe box in apartment to delivery of the package in the safe box, wherein the safe box comprises an accessing module to be accessed by the parcel package receiver.
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to install a safe box in an apartment in Javidan as taught by Cartwright. Motivation to do so comes from the knowledge well known in the art that doing so would make it easier for the user to retrieve a delivered package since the user wouldn’t have to go to a distant location to retrieve a package and would therefore make the method/system more convenient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628